DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9,12-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuberth (US 2016/0142746).
Regarding claim 1, Schuberth discloses a cable distribution system that includes a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices, where said head end includes a processor, comprising the steps of:
(a) providing a packetized elementary stream of a video from said head end to customer devices through said transmission network (head end content server provides content to video display units through network; see at least Fig. 1 and paragraph 0079), wherein said packetized elementary stream includes a plurality of groups comprising pairs of packetized elementary stream headers and packetized elementary stream payloads (Transport stream has packets with header and payload; see at least Fig. 15 and paragraphs 0018-0026, 0087, 0092 and 0097);

(c) encrypting said first one of said plurality of groups while not encrypting all of said plurality of groups of said video (encrypting payloads of packets including I-frame data; see at least Fig. 11 and paragraphs 0119-0123 and 0170);
(c) providing a signal from a conditional access system to a selected one of said plurality of customers that is suitable to be used to decrypt said first one of said plurality of groups (keys are provided to decrypt the TS; see at least paragraph 0129).

Regarding claim 5, Schuberth discloses cable distribution system of claim 1 wherein said packetized elementary stream is compliant with MPEG-2 (see at least paragraph 0087).

Regarding claim 8, Schuberth discloses cable distribution system of claim 1 wherein said packetized elementary stream is compliant with High Efficiency Video Coding (MPEG coding is efficient; see at least paragraph 0087).

Regarding claim 9, Schuberth discloses cable distribution system of claim 1 wherein said packetized elementary stream further includes predictive coded pictures and bi-directionally predictive coded pictures (see at least paragraphs 0019-0023).

Regarding claim 12, Schuberth discloses cable distribution system of claim 1 further comprising the steps of:

(b) encrypting said second one of said plurality of groups while not encrypting all of said plurality of groups of said video;
(c) wherein said signal from said conditional access system provided to said selected one of said plurality of customers is suitable to be used to decrypt said second one of said plurality of groups (repeating the steps; see at least Fig. 12, i.e. selecting a next packet and preforming the steps again).

Regarding claim 13, Schuberth discloses cable distribution system of claim 12 further comprising the steps of:
(a) determining a third one of said plurality of groups corresponding to said non- predicted coded picture of said video of said packetized elementary stream that is temporally spaced apart from said first one of said plurality of groups between 5 and 15 of said groups;
(b) encrypting said third one of said plurality of groups while not encrypting any of said plurality of groups of said video temporally between said second one of said plurality of groups and said third one of said plurality of groups;
(c) wherein said signal from said conditional access system provided to said selected one of said plurality of customers is suitable to be used to decrypt said third one of said plurality of groups (repeating the steps; see at least Fig. 12, i.e. selecting a next packet and preforming the steps again).

Regarding claim 14, Schuberth discloses cable distribution system of claim 1 wherein said non-predicted coded frame of said video of said packetized elementary stream is an I-frame (see at least the rejection of claim 1).

Regarding claim 16, Schuberth discloses cable distribution system of claim 1 wherein said non-predicted coded frame of said video of said packetized elementary stream is an I slice (see at least the rejection of claim 1).

Claim 18 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Penugonda (US 2016/0036783).
Regarding claim 2, Schuberth discloses cable distribution system of claim 1, and discloses the conditional access system and the plurality of customers but is not clear about providing an entitled control message and an entitled management message.
Penugonda discloses the above missing limitation; see at least paragraph 0034.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 3, Schuberth discloses cable distribution system of claim 1, and discloses the conditional access system and the plurality of customers, but is not clear about providing an entitlement control message.
Penugonda discloses the above missing limitation; see at least paragraph 0034.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 4, Schuberth in view of Penugonda discloses cable distribution system of claim 3 wherein said conditional access system provides a control word within said entitlement control message suitable to be used to decrypt said first one of said plurality of groups (Penugonda; see at least paragraph 0034).

Regarding claim 10, Schuberth disclose the cable distribution system of claim 1 and discloses said packetized elementary stream, but is not clear about a QAM frequency.
Penugonda discloses the above missing limitation; see at least paragraphs 0045, 0054 and 0059.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Penugonda by having the above limitations so to be able to provide control word and associated entitlement control message functionalities; see at least the Abstract.

Regarding claim 11, Schuberth in view of Penugonda disclose the cable distribution system of claim 10 wherein a plurality of packetized elementary streams is provided on said QAM frequency ( see at least paragraphs 0045, 0054 and 0059).

Claims 6-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Lefebvre (US 2013/0064368).
Regarding claim 6 and 7, Schuberth discloses cable distribution system of claim 1 and said said packetized elementary stream, but is not clear about the stream is compliant with MPEG-4 and Advance Video Coding.
Lefebvre discloses selective data encryption and discloses the above missing video coding; see at least the Abstract and paragraphs 0026 and 0031.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Lefebvre by having the above limitations so to be able to provide an improved selective encryption method than insures standard compliance; see at least paragraph 0023.

Regarding claim 15, Schuberth discloses cable distribution system of claim 1 and disclose said non-predicted coded frame of said video of said packetized elementary stream, but is not clear about an IDR frame.
Lefebvre discloses selective data encryption and discloses the above missing IDR frame; see at least paragraph 0015.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Lefebvre by having the above limitations so to be able to provide an improved selective encryption method than insures standard compliance; see at least paragraph 0023.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schuberth in view of Burazerovic (US 2006/0165232).
Regarding claim 17, Schuberth discloses cable distribution system of claim 1 and discloses said non-predicted coded frame of said video of said packetized elementary stream, but is not clear about the SI slice.
Burazerovic discloses encrypting the SI frame; see at least paragraph 0037.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schuberth by the teachings of Burazerovic by having the above limitations so to be able to encrypt a video data stream; see at least the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426